DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on June 30, 2022.  Claim(s) 1-16 and 19-23 is/are currently pending in the instant application.  This application claims priority to provisional application 62/850,075 which was filed on May 20, 2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to claims 1, 2, 4-16, and 19-23 in the response on 06/30/2022.  Claims 17 and 18 have been canceled at this time. 

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 05/08/2020.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-16 and 19-23 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of predicting fil success which is a process (Step 1: YES).

The Examiner has identified independent method Claim 22 as the claim that represents the claimed invention for analysis and is similar to independent device Claim 1 and product Claim 23.  Claim 22 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
in an information processing device that includes circuitry and a memory configured to store a machine learning model that is a deep neural network (DNN) comprising a plurality of layers, wherein the machine learning model is trained on datapoints of a historical film database: 
receiving, by the circuitry, a film script from a specific device via a communication network;
identifying, by the circuitry, a plurality of scenes in the film script based on textual analysis of the film script associated with a film for production; 
identifying, by the circuitry, a list of characters in the film script based on the textual analysis of the film script; 
selecting, by the circuitry, an actor for roleplay of each character in the identified list of characters based on the historical film database; 
inputting, by the circuitry, a dataset comprising the identified plurality of scenes, the identified list of characters, and genre information associated with the identified plurality of scenes to an input layer of the plurality of layers of the DNN; 
computing, by an intermediate layer of the plurality of layers of the DNN, a first score for each scene of the identified plurality of scenes based on the genre information;
computing, by an intermediate layer, for the selected actor, a second score that indicates a suitability of the selected actor for the roleplay; and 
predicting, by an output layer of the plurality of layers of the DNN, a success-quotient for the film based on the computed first score for each scene of the identified plurality of scenes and the computed second score for the selected actor.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Identifying scenes of a film script, identifying characters in the script, selecting actors, computing scores for scenes and actors, and predicting film success recites concepts performed in the human mind.  But for the “information processing device”, “machine learning model”  that is a deep neural network” and “database” language, the claim encompasses one or more people reading and studying a film script, identifying characters, selecting desired or potential actors for each role and predicting success based on the script and the desired actors.  The mere nominal recitation of an information processing device, a database from which information is collected and a score computed with a trained machine learning model (deep neural network) is insufficient to take the claim limitations out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The information processing circuitry, machine learning model that is a deep neural network and database in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium having stored thereon, computer implemented instructions that when executed by an information processing device with database and machine learning model that is a deep neural network in Claim 23 appears to be just software.  Claims 1 and 23 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite an information processing device and a database (Claim 1) a memory, a database, circuitry, and a communication network (claim Y) and/or non-transitory computer-readable medium having stored thereon, computer implemented instructions that when executed by an information processing device with database and machine learning model that is a deep neural network (Claim 23). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The machine learning is well known techniques applied by a computer trained on known available data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 22, and 23 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0025] about implantation using general purpose or special purpose computing devices [Examples of the information processing device 102 may include, but are not limited to, a computer workstation, a mobile device, a tablet, a desktop computer, a laptop, a mainframe machine, a server, such as a cloud server, a group of servers, or any computing device or consumer-electronic device with text processing capability.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 22, and 23 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-21 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-21 are directed to an abstract idea.  Thus, the claims 1-23 are not patent-eligible.

Response to Arguments
The Applicants arguments (remarks pages 13-18) are not persuasive.  The arguments begin with the rejection under 35 U.S.C. § 101 (remarks page 13) where the Applicants position is that the claims di not describe an abstract concept.  The argument further cite the 2019 Revised Patent Subject Matter Eligibility Guidance including the October 2019 update, to argue that the claims do not recite a mental process because the steps are not practically performed in the mind.  The applicant’s position (remarks page 14), citing example 39 is that the claims now include machine learning model that is a deep neural network which is trained on data from a historical film database.  The arguments cite aspects of claim 1 and state that the claimed features cannot be practically performed in the human mind and are inextricably tied to the machine. 

The Examiner does not find the argument persuasive.  The application of an information processing device using a machine learning model is merely using a computer as a tool to perform the otherwise abstract idea.  The processing device is nonspecific hardware which amounts not no more than the “apply it” standard.  The hardware is generic computer hardware as described in the specification.  The use of a machine learning model that is a deep neural network is insufficient to overcome the rejection because it’s merely using already known machine learning techniques that are trained with known and widely available data.  The mere use of a computer as a tool does not meaningfully limit the otherwise abstract idea.  Further, all of the steps outlined in the method claim can be performed by one or more humans.  Additionally, the Examiner does not find the claim to be analogous to Example 39 merely because both reference neural networks.  The Example uses a two step training technique which does not exist in the current claims.  The current claims are using basic machine learning techniques to train a model using only historical data. 

The arguments (remarks pages 14-15) moves to Prong Two, Step 2A where the applicants argue that the abstract idea is integrated into a practical application.  The Applicants submit that the claims provide a specific improvement in the information processing technology for predicting film success.  The arguments further cite the speciation for reasons such as human error for the alleged improvement.  The argument also cite the deep neural network which may aid a film production house to select or predict a success quotient based on script analysis and production insight.  The argument concludes that said production houses may use finds more efficiently with a higher likelihood of success for a film.  

The Examiner does not find the arguments persuasive.  First, the application of a generic computer and well known machine learning does not quantify a specific improvement.  The addition of generic computers is merely using the computer as a tool to perform the otherwise abstract idea.  Further, per the October 2019 Guidance, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to the applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology[.]” 
Second, the use of computers and models does not immediately provide a specific improvement when applied in a merely generic manner.  Additionally, the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.

The arguments move to the position that the Applicant has shows that the specification describes a practical implementation, and thus establishes a nexus between the claim language and practical implementation and improves the technology.  Also, the argument states that the claimed solution is “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computers” DDR Holdings.  The argument concludes that when viewed individually or as an ordered combination, the amended claims resolve a technology-centric problem and therefore are patent eligible.  

The Examiner disagrees with the arguments.  The Examiner does not find integration into a practical application because their computer is applied merely as a tool to perform the otherwise abstract idea.  That is other than the computer [processing device] and the machine learning model [as a deep neural network] the steps of the method are not beyond concepts performed in the human mind.  The application of a computer is merely a tool to gather information and produce a result more quickly and efficiently.  The efficiency augment has been answered above with the citation of SiRF Tech.  and the speed at which a result is insufficient in view of OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.  
The Examiner also does not find this to be a technological problem which is rooted in computer technology.  This is merely a business problem with a solution which does not necessarily require a technical solution. Mathematical models can be made which do not require more than pen and paper to product a quantifiable result.  

The Arguments continue (remarks page 17) with the statement that the amended claims add specific limitations which are not “well understood, routine, and conventional activities in the field. Therefore, the Applicants argue that the claims elements amount to significantly more than the alleged abstract idea. 

The Examiner is not persuaded by the arguments.  The argument that applying processing devices and machine learning models to collect and analyze data and produce a result are not well-understood, routine, and conventional activities is incorrect.  The use of generic computers and known machine learning techniques have been applied for years.  The mere use of generic computers with well-known machine learning techniques does not amount to significantly more than the judicial exception.  The courts have been very clear regarding the use of generic computer hardware and known machine learning techniques when applied to a process or method which constitutes a mental process. 

In summary, the applicant’s arguments are not persuasive and the rejection of the claims under 35 U.S.C. § 101 remains.   The claims are not in condition for allowance as alleged by the Applicants. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 9, 2022